Citation Nr: 0944578	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
eczema as a residual of a Methicillin-Resistant 
Staphylococcus Aureus (MRSA) infection of the right wrist, to 
include a rating for total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1971.

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.

As a procedural matter, the Board notes that, in May 2008, 
the Veteran submitted an application to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
his service-connected eczema as a residual of a MRSA 
infection of the right wrist.  This claim has not been 
considered by the RO and is referred for consideration. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's eczema is characterized by near continuous 
use of corticosteroids and a rating of 60 percent is 
warranted.

2.  A 60 percent disability rating is the maximum rating 
allowed under Diagnostic Code (DC) 7806.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
higher, for eczema as a residual of a MRSA infection of the 
right wrist have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.118, DC 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 10 percent for eczema as a 
residual to a MRSA infection that resulted from a surgical 
procedure to repair carpal tunnel syndrome on his right 
wrist.  In order to warrant a rating in excess of 10 percent 
for dermatitis or eczema, the evidence must show:

*	20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas 
affected, or systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs required for 
a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period (30 percent 
under DC 7806); or
*	More than 40 percent of the entire 
body or more than 40 percent of 
exposed areas affected, or constant 
or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period (60 
percent under DC 7806).  

In this case, the evidence indicates that 60 percent rating 
is warranted under DC 7806.  As an initial matter, the 
evidence does not indicate that the Veteran's eczema covers 
over 20 percent of his exposed areas, as the eczema was 
confined largely to his hands.  Most notably, at his January 
2007 VA examination, the examiner noted that the Veteran's 
eczema covered more than 5 percent of the exposed areas, but 
less than 20 percent.  

While a VA examiner in March 2005 did note that the extent of 
the Veteran's "visible disease" was approximately 30 
percent, this estimate included the psoriasis on the 
Veteran's scalp, which the examiner did not attribute to his 
MRSA infection.  Therefore, an increased rating would not be 
warranted on this basis.  

However, DC 7806 also allows for an increased rating based on 
the continued use of corticosteroids.  On this basis, a 60 
percent rating is warranted.  Specifically, a VA outpatient 
treatment note in September 2004 indicates that the Veteran 
had been using Clobetasol Propionate, a strong corticosteroid 
since at least June 2004 and that the Veteran had "ample 
refills" for future use.  

Next, at a VA examination in March 2005, the Veteran reported 
to the examiner has been using Clobetasol 5% cream on his 
hands, and had been using the steroidal cream twice a day for 
"the last 12 months at least."  Subsequent treatment notes 
from July and November 2005 also noted continued use of 
Clobetasol Propionate, with modest results.  

Next, an evaluation note in March 2006 indicated that he had 
been using Clobetasol Propionate ointment and wearing cotton 
gloves for two years.  Moreover, a January 2007 VA 
examination indicated that he continued to receive 
corticosteroid treatments.  

Based on this evidence, the Board concludes that the Veteran 
has required constant or near constant systemic therapy to 
the eczema on his hands through the use of corticosteroids or 
other immunosuppressive drugs.  Therefore, a 60 percent 
disability rating is warranted on this basis.  

When considering entitlement to a rating in excess of 60 
percent, the Board notes that the 60 percent rating for 
eczema under DC 7806 is the maximum schedular rating 
available.  As there is no legal basis upon which to award a 
disability rating in excess of 60 percent for eczema, 
entitlement to a rating in excess of 60 percent on a 
schedular basis must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board has also considered his statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of a skin disability according to the appropriate 
diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's eczema has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran has stated that his skin disability 
to his hands has adversely affected his employment as a 
mechanic.  However, at his hearing before the Board in June 
2008, he indicated that he was able to work on occasion.  
Additionally, while the Veteran was hospitalized in March 
2006, one episode of hospitalization does not rise to the 
level of "frequent."  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology and, in fact, represent 
the highest rating allowable for this disability.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that a rating of 60 percent, but no more, is 
warranted for the Veteran's eczema.  

Finally, the provisions of the Veterans Claims Assistance Act 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Here, the Veteran has been given the maximum rating 
allowed by the schedular criteria.  Therefore, no further 
action is mandated under the VCAA.




ORDER

Throughout the entire period of the claim, a 60 percent 
rating, but no more, for eczema as a residual of a MRSA 
infection of the right wrist is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  Here, although the 
Veteran explicitly raised this issue in May 2008, the issue 
has also been raised by the record in conjunction with his 
increased rating claim and is, accordingly, already properly 
before the Board.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

Because the Veteran's service-connected disability now 
satisfies the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), the Board finds that VA must obtain a medical 
opinion to determine whether it is at least as likely as not 
that his service-connected disability, in this case his 
eczema, renders him unable to secure or follow a 
substantially gainful occupation.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should request an addendum 
from the examiner who examined the 
Veteran in November 2008 to assess the 
effect of his service-connected 
disability on his employability.  
Another examination is not required 
unless deemed to be necessary by the VA 
physician.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the appellant is unable to secure 
or maintain substantially gainful 
employment solely as a result of his 
service connected disability.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  Another 
examination is not required unless 
deemed necessary by the examiner.  
    
2.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, 
the Veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


